DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figs. 1-10 have numerous instances in which a plurality of reference numerals are indicating the same detail (e.g. Fig. 1 has reference numerals 200, 205, 315 all with single lead line to the same detail), and so it is not clear how those different reference numerals are indicating different details (see MPEP 608.02(V)(p)(3), 608.02(V)(p)(4), and 608.02(V)(q)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 2-9 are objected to because of the following informalities: the first line in each of the claims 2-9 recites “A clamp apparatus…according to claim 1” and is suggested to read --The clamp apparatus…according to claim 1--  in order to have proper antecedent basis. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a means for overcoming” in claim 1 line 14.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case, the limitation “means for overcoming” in claim 1 is being interpreted as a fastener with threadably engaged nuts according to the Applicant’s specification page 22 in the second paragraph, or an equivalent structure. 
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation of a “V shape” in line 7 is unclear, as it is unclear what exact shapes are included in this category. For example, the letter “V” is comprised of two lines meeting in a sharp acute angle, while a “U” shape has two lines meeting in a soft curve. These two letters are shaped very closely, and are sometime used interchangeably. Applicant’s drawings have two lines meeting in a soft curved shape, thus it is not clear what exact structure the Applicant is trying to claim. For the purposes of examination, the Examiner will interpret the claims to mean a “V” or “U” shaped structure.
Any remaining claims are rejected based on their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ferber (US 5,709,647) in view of Meisch (US 2004/0267174 A1), Liu (CN 201723841 U), Voss et al. (US 5,662,679), Willow (US 5,560,746), and Flaherty (GB 2 414 671 A).
Regarding claim 1, as best understood, Ferber discloses a clamp apparatus for clamping an article (acupressure device to deliver clamping force to a hand) (abstract; Figs. 3A-3B; col. 7, lines 29-39), comprising: 
(a) a first finger with a first proximal end portion and an opposing first distal end portion with a first finger axis spanning therebetween (top pressure arm 320 has two ends, one end at tip 342 and the opposite end at spring 360, and an axis spanning between the ends) (Figs. 3A-3B); 
(b) a second finger with a second proximal end portion and an opposing second distal end portion with a second finger axis spanning therebetween (bottom pressure arm 320 has two ends, one end at tip 342 and the opposite end at spring 360, and an axis spanning between the ends) (Figs. 3A-3B);
(c) a flexible connecting member that is affixed to said first proximal end portion and said second proximal end portion (fulcrum 370 with spring 360 and lever arms 330) (Figs. 3A-3B; col. 6, lines 6-25) wherein said flexible connecting member forms a "V" shape as between said first finger axis of said first finger, said flexible connecting member, and said second finger axis of said second finger (pressure arms 320 and fulcrum 370 form a V-shape together) (Figs. 3A-3B), said flexible connecting member creates an opposing flexible movement of said first and second distal end portions away from one another through said opposing flexible movement of said first and second fingers apart from one another to be limited within said "V" shape, wherein operationally said first distal end portion and said second distal end portion have opposing flexible movement relative to one another (fulcrum 370 with spring 360 and lever arms 330 flexibly moves the top and bottom pressure arms 320 towards and away from each other while keeping a V-shape) (Figs. 3A-3B; col. 6, lines 17-43); 
 (e) a first extension, said first extension terminating in a first shoe portion, wherein said first shoe portion faces said second distal end portion (top pressure nodule 350 which has a bottom end portion facing the opposing bottom pressure nodule 350) (Figs. 3A-3B; col. 6, lines 13-17); and  Page 31 of 36PRIVILEGED AND CONFIDENTIAL ATTORNEY CLIENT INFORMATION 
(f) a second extension, said second extension terminating in a second shoe portion, wherein said second shoe portion faces said first distal end portion (bottom pressure nodule 350 which has a top end portion facing the opposing top pressure nodule 350) (Figs. 3A-3B; col. 6, lines 13-17), wherein operationally said first and second shoe portions act to selectively clamp or compress the article (a user’s hand is selectively clamped between the pressure nodules 350) (Figs. 3A-3B; col. 6, lines 25-43).
Ferber does not disclose (according to the 35 U.S.C. 112(f) interpretation) a means for overcoming said connecting member opposing flexible movement via manually selectively bringing said first distal end portion and said second distal end portion toward one another in a lockable manner; wherein said means for overcoming said connecting member will selectively automatically uncompress the article via reversing said means, however, not less than said limited "V" shape to prevent inadvertent dislodging of said clamp apparatus from the article with said means completely reversed having no said overcoming said connecting member opposite flexible movement; wherein operationally said first and second shoe portions act to selectively clamp or compress the article to the extent of said means.
However, Ferber does teach a means for overcoming said connecting member opposing flexible movement (tension adjusting screw, which is not shown, may be used to adjust tension in spring 360 and thereby adjust the clamping force) (Ferber; col. 7, lines 15-29). Moreover, Meisch teaches a handheld massager with two pressure members for applying pressure to a user (Meisch; Figs. 1-2; abstract) wherein a tension adjusting mechanism 180 exists between the arms which can be used to selectively increase or decrease the distance between the arms (Meisch; Figs. 1-2; para. [0061]). Furthermore, Liu teaches a device with a clamping part (Liu; translation para. [0007]) wherein a tension adjusting screw adjusts clamping force by using a clamping rod 8 with threads through clamping pieces 3, 10 and having nuts 9 on either side of rod 8. By changing the position of nuts 9, the clamping pieces 3, 10 can be moved closer together or farther apart as needed to perform the clamping function (Liu; Fig. 2; translation para. [0015]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ferber device to have a means for overcoming said connecting member opposing flexible movement (i.e. the tension adjusting mechanism) between the Ferber pressure arms 320, as taught by Meisch, for the purpose of providing the device with a means to move the pressure arms towards or away from each other to fit larger or smaller parts of the user, as well as a means to vary the pressure applied to a user during use (Meisch; para. [0061]). Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the Ferber device to substitute the Meisch mechanism which performs the function of moving arms towards or away from each other with the threaded rod and nuts mechanism as taught by Liu, for the purpose of simply providing the device with a suitable alternate mechanism which one of ordinary skill in the art would recognize as being similarly capable of moving arms towards or away from each to adjust clamping pressure equally well as the Meisch mechanism.
With this modification, the modified Ferber device would thus teach a means for overcoming said connecting member opposing flexible movement via manually selectively bringing said first distal end portion and said second distal end portion toward one another in a lockable manner (Ferber pressure arms 320 would be moved closer together or farther apart against the spring 360, as taught by Meisch, with the threaded rod 8 and nuts 9 as taught by Liu; Liu nuts 9 can be manually rotated) (Ferber, Figs. 3A-3B, col. 7 lines 15-29; Meisch, Figs. 1-2, para. [0061]; Liu, Fig. 2, translation para. [0015]); wherein said means for overcoming said connecting member will selectively automatically uncompress the article via reversing said means (by moving the Liu nuts farther away from the center of rod 8, the Ferber arms 320 would naturally be able to relax open and apply less clamping force) (Ferber, Figs. 3A-3B, col. 7 lines 15-29; Meisch, Figs. 1-2, para. [0061]; Liu, Fig. 2, translation para. [0015]), however, not less than said limited "V" shape to prevent inadvertent dislodging of said clamp apparatus from the article with said means completely reversed having no said overcoming said connecting member opposite flexible movement (even without the tension adjusting screw mechanism, the Ferber device keeps its V-shape, and thus the modified Ferber device would similarly be able to keep the V-shape when the tension adjusting mechanism of Meisch and Liu is completely reversed) (Ferber; Figs. 3A-3B); wherein operationally said first and second shoe portions act to selectively clamp or compress the article to the extent of said means (Ferber pressure nodules 350 clamp and apply pressure to a user’s hand as much as allowed by the modified tension adjusting mechanism of Meisch and Liu) (Ferber, Figs. 3A-3B, col. 7 lines 15-29; Meisch, Figs. 1-2, para. [0061]; Liu, Fig. 2, translation para. [0015]).
Ferber does not disclose said first extension having a first rotational engagement to said first distal end portion; said second extension having a second rotational engagement to said second distal end portion.
However, Voss teaches an acupressure clip (Voss; abstract) wherein an extension can have a rotational engagement to said distal end portion (pressure pad 450 with threaded shaft 421 through an arm of spring 420; pressure pad 450 is thus rotatably engaged by way of threads to the end of the arm) (Voss; Figs. 9a-9b; col. 7, lines 48-67; col. 8, lines 1-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ferber device such that the first and second extensions have rotational engagement to respective said distal end portions, as taught by Voss, for the purpose of providing the device with an additional means for varying pressure  to counter spring distortion from attributed to manufacturing tolerances and/or depending on the user’s sensitivity (Voss; Figs. 9a-9b; col. 7, lines 48-67; col. 8, lines 1-13), thereby helping the ensure user comfort.
Ferber does not disclose said first shoe portion includes a first magnet, wherein said first magnet is positioned to face said second distal end portion, said first magnet is divided into a first north pole portion and a first south pole portion, wherein said first north and south pole portions have a first bifurcation about a first intersecting axis that is perpendicular to a first extension axis; and said second shoe portion includes a second magnet, wherein said second magnet is positioned to face said first distal end portion, said second magnet is divided into a second north pole portion and a second south pole portion, wherein said second north and south pole portions have a second bifurcation about a second intersecting axis that is perpendicular to a second extension axisPage 31 of 36PRIVILEGED AND CONFIDENTIAL ATTORNEY CLIENT INFORMATION; further operationally said first and second magnets can be independently rotationally positionally orientated about said first and second extension axes to have magnetic attraction between said first and second shoe portions with said first north pole portion and said second south pole portion being selectively placed directly across from one another and conversely said first and second magnets can be independently rotationally positionally orientated about said first and second extension axes to have magnetic repulsion between said first and second shoe portions with said first north pole portion and said second north pole portion being selectively placed directly across from one another, thus adding an additional level of adjustment for clamp force as between said first and second shoe portions.
However, Willow teaches a manual device for application of acupressure (Willow; abstract) wherein said shoe portion includes a magnet (acupressure tip 3 receives magnet 6) (Willow; Fig. 4; col. 3, lines 14-24). Moreover, while it is common knowledge for one of ordinary skill in the art that all magnets inherently have north and south poles, Flaherty teaches a therapy device with magnets (Flaherty; abstract) including a specific example of a magnet having a bifurcation (Flaherty; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ferber device such that the shoe portions each include a magnet with north and south poles, as taught by Willow and Flaherty, for the purpose of providing a magnetic treatment to the user, which can thereby assist in treating ailments such as backache, headache, and insomnia (Willow; col. 1, lines 61-67; col. 2, lines 1-2), and wherein the magnet is of a specific suitable bifurcation structure capable of being used in a magnetic therapy (Flaherty; Fig. 1; abstract). 
With this modification, the modified Ferber device would thus teach said first shoe portion includes a first magnet (Ferber top pressure nodule 350 would include a Willow magnet 6) (Ferber, Figs. 3A-3B; Willow, Fig. 4, col. 3 lines 14-24), wherein said first magnet is positioned to face said second distal end portion (Willow magnet 6 is in the tip 3, and so would be in the tip of Ferber pressure nodule 350; tips of pressure nodules 350 in Ferber face each other) (Ferber, Figs. 3A-3B; Willow, Fig. 4, col. 3 lines 14-24), said first magnet is divided into a first north pole portion and a first south pole portion (magnet has north and south poles) (Flaherty; Fig. 1), wherein said first north and south pole portions have a first bifurcation about a first intersecting axis that is perpendicular to a first extension axis (the Willow magnet 6 is flat just as the Flaherty magnet is, and is lying flat in the tip 3; the axis extending between the bifurcation of the north and south sides as seen in Flaherty would be vertical, and as such would be perpendicular to the axis along the length of a top arm 320 in Ferber) (Ferber, Figs. 3A-3B; Willow, Fig. 4, col. 3 lines 14-24; Flaherty, Fig. 1); and said second shoe portion includes a second magnet (Ferber bottom pressure nodule 350 would include a Willow magnet 6) (Ferber, Figs. 3A-3B; Willow, Fig. 4, col. 3 lines 14-24), wherein said second magnet is positioned to face said first distal end portion (Willow magnet 6 is in the tip 3, and so would be in the tip of Ferber pressure nodule 350; tips of pressure nodules 350 in Ferber face each other) (Ferber, Figs. 3A-3B; Willow, Fig. 4, col. 3 lines 14-24), said second magnet is divided into a second north pole portion and a second south pole portion (magnet has north and south poles) (Flaherty; Fig. 1), wherein said second north and south pole portions have a second bifurcation about a second intersecting axis that is perpendicular to a second extension axis (the Willow magnet 6 is flat just as the Flaherty magnet is, and is lying flat in the tip 3; the axis extending between the bifurcation of the north and south sides as seen in Flaherty would be vertical, and as such would be perpendicular to the axis along the length of a bottom arm 320 in Ferber) (Ferber, Figs. 3A-3B; Willow, Fig. 4, col. 3 lines 14-24; Flaherty, Fig. 1)Page 31 of 36PRIVILEGED AND CONFIDENTIAL ATTORNEY CLIENT INFORMATION; further operationally said first and second magnets can be independently rotationally positionally orientated about said first and second extension axes (Voss pressure pad 450 is rotatably engaged by way of threads to the end of the arm with the rotation occurring about the longitudinal axis of the threaded screw portion, thus the modified Ferber device with Willow magnets in each Ferber pressure nodule 350 are also rotatable) (Voss, Figs. 9a-9b, col. 7 lines 48-67, col. 8, lines 1-13; Ferber, Figs. 3A-3B; Willow, Fig. 4, col. 3 lines 14-24) to have magnetic attraction between said first and second shoe portions with said first north pole portion and said second south pole portion being selectively placed directly across from one another and conversely said first and second magnets can be independently rotationally positionally orientated about said first and second extension axes to have magnetic repulsion between said first and second shoe portions with said first north pole portion and said second north pole portion being selectively placed directly across from one another, thus adding an additional level of adjustment for clamp force as between said first and second shoe portions (each modified Ferber pressure nodule 350 can independently rotate as taught by Voss, and as such the Willow/Flaherty magnet in each Ferber pressure nodule can rotate independently to have different alignments of the north and south poles; thus, the magnets in each Ferber pressure nodule can be aligned so as to be attracted to or repulsed by each other, depending on how the north and south poles line up after rotation of the pressure nodules 350, thereby allowing for the additional level of adjustment as claimed) (Voss, Figs. 9a-9b, col. 7 lines 48-67, col. 8, lines 1-13; Ferber, Figs. 3A-3B; Willow, Fig. 4, col. 3 lines 14-24; Flaherty, Fig. 1).
Regarding claim 2, the modified Ferber teaches wherein said means for overcoming said flexible connecting member opposing flexible movement is constructed of a threaded fastener that includes a pair of threadably engaged nuts (Liu clamping rod 8 with threads and having nuts 9 on either side of rod 8) (Liu; Fig. 2; translation para. [0015]).
Regarding claim 3, the modified Ferber teaches wherein said first proximal end portion (proximal end of the top arm in Meisch has the tension adjustment mechanism 180, and as such the Ferber top pressure arm 320 would similarly have the tension adjustment mechanism attached at the proximal end) (Ferber, Figs. 3A-3B; Meisch, Figs. 1-2) has a first aperture disposed therethrough with a first aperture axis (Liu threaded rod 8 is placed through a clamping piece 3, and as such there is an aperture through clamping piece 3 with an axis; similarly, the modified Ferber top pressure arm 320 would have to have an aperture to receive the Liu rod 8) (Liu, Fig. 2, translation para. [0015]; Ferber, Figs. 3A-3B) and said secondPage 32 of 36PRIVILEGED AND CONFIDENTIAL ATTORNEY CLIENT INFORMATION proximal end portion (proximal end of the bottom arm in Meisch has the tension adjustment mechanism 180, and as such the Ferber bottom pressure arm 320 would similarly have the tension adjustment mechanism attached at the proximal end) (Ferber, Figs. 3A-3B; Meisch, Figs. 1-2) has a second aperture disposed therethrough with a second aperture axis (Liu threaded rod 8 is placed through a clamping piece 10, and as such there is an aperture through clamping piece 10 with an axis; similarly, the modified Ferber bottom pressure arm 320 would have to have an aperture to receive the Liu rod 8) (Liu, Fig. 2, translation para. [0015]; Ferber, Figs. 3A-3B), wherein said first and second aperture axes are coincident with one another (apertures in clamping pieces 3, 10 for rod 8 are directly across from each other) (Liu; Fig. 2), wherein said threaded fastener is disposed therethrough both of said first and second apertures (rod 8 travels through both clamping pieces 3, 10) (Liu; Fig. 2; translation para. [0015]), wherein each said threadably engaged nut is disposed outside of said "V" shape on opposing ends of said threaded fastener (Liu nuts 9 are on the outside of the clamping pieces 3, 10, and as such would be on the outside of the Ferber arms 320) (Liu, Fig. 2, translation para. [0015]; Ferber, Figs. 3A-3B), wherein operationally said threadably engaged nut is tightened to selectively to bring said first distal end portion and said second distal end portion toward one another in a lockable manner (Meisch tension adjustment mechanism brings the arms toward one another, and the Liu mechanism would function similarly in order to increase the clamping force; Liu mechanism is lockable as the nuts don’t move automatically and would require a user to rotate) (Liu, Fig. 2, translation para. [0015]; Meisch, Figs. 1-2, para. [0061]).
Regarding claim 4, the modified Ferber teaches wherein said first extension is constructed of a first elongated threaded portion having said first extension axis (each Ferber pressure nodule 350 would have a Voss threaded shaft 423 with a longitudinal axis about which to rotate) (Ferber, Figs. 3A-3B; Voss, Figs. 9a-9b, col. 7 lines 48-67, col. 8 lines 1-13), wherein said first elongated threaded portion terminates on one end at said first shoe (Voss threaded shaft 423 has an end at an end of the pressure pad 450, and thus the Ferber top pressure nodule 350 would have a shaft terminating at it) (Ferber, Figs. 3A-3B; Voss, Figs. 9a-9b, col. 7 lines 48-67, col. 8 lines 1-13), said first distal end portion first rotational engagement includes a first threaded opening having a first threaded opening axis that is positioned perpendicular to said first finger axis (Voss threaded shaft 423 extends through a hole in the arm of the spring, thus the modified Ferber top pressure arm 320 would similarly have a hole through which a threaded shaft extends; hole would have an axis extending down through it which is perpendicular to the axis along the length of the arm) (Ferber, Figs. 3A-3B; Voss, Figs. 9a-9b, col. 7 lines 48-67, col. 8 lines 1-13), wherein said first elongated threaded portion has a first threadable engagement to said first threaded opening (Voss threaded shaft 423 engages the threads of the hole) (Voss, Figs. 9a-9b, col. 7 lines 48-67, col. 8 lines 1-13; Ferber, Figs. 3A-3B), wherein said first extension facilitates further clamping force adjustment upon the article via said first threadable engagement (Voss pressure pad 450 can be moved up and down with the rotating threaded shaft 423, thereby adjusting the pressure applied to a user) (Voss; Figs. 9a-9b; col. 7, lines 48-67; col. 8, lines 1-13).
Regarding claim 5, the modified Ferber teaches wherein said second extension is constructed of a second elongated threaded portion having said second extension axis (each Ferber pressure nodule 350 would have a Voss threaded shaft 423 with a longitudinal axis about which to rotate) (Ferber, Figs. 3A-3B; Voss, Figs. 9a-9b, col. 7 lines 48-67, col. 8 lines 1-13), wherein said second elongated threaded portion terminates on one end at said second shoe (Voss threaded shaft 423 has an end at an end of the pressure pad 450, and thus the Ferber bottom pressure nodule 350 would have a shaft terminating at it) (Ferber, Figs. 3A-3B; Voss, Figs. 9a-9b, col. 7 lines 48-67, col. 8 lines 1-13), said second distal end portion second rotational engagement includes a second threaded opening having a second threaded opening axis that is positioned perpendicular to said second finger axis (Voss threaded shaft 423 extends through a hole in the arm of the spring, thus the modified Ferber bottom pressure arm 320 would similarly have a hole through which a threaded shaft extends; hole would have an axis extending down through it which is perpendicular to the axis along the length of the arm) (Ferber, Figs. 3A-3B; Voss, Figs. 9a-9b, col. 7 lines 48-67, col. 8 lines 1-13), wherein said second elongated threaded portion has a second threadable engagement to said second threaded opening (Voss threaded shaft 423 engages the threads of the hole) (Voss, Figs. 9a-9b, col. 7 lines 48-67, col. 8 lines 1-13; Ferber, Figs. 3A-3B), wherein said second extension facilitates further clamping force adjustment upon the article via said second threadable engagement (Voss pressure pad 450 can be moved up and down with the rotating threaded shaft 423, thereby adjusting the pressure applied to a user) (Voss; Figs. 9a-9b; col. 7, lines 48-67; col. 8, lines 1-13).
Regarding claim 6, the modified Ferber teaches wherein said first shoe is constructed of a first elastomeric expanded element supporting said first magnet (Willow tip 3 can be made of rubber and supports magnet 6) (Willow; Fig. 4; col. 3 lines 14-24) that is a first permanent magnet (Willow magnet 6 does not mention requiring a power source to be a magnet, and so would be permanent; also, Flaherty magnet is permanent) (Willow, Fig. 4, col. 3 lines 8-24; Flaherty, abstract), wherein both said first elastomeric element and said first permanent magnet have a larger area perpendicular to said first extension axis than said first elongated threaded portion area perpendicular to said first extension axis for operationally increasing a clamping area upon the article to lessen a unit loading from said first shoe upon the article (Voss pressure pad 450 has an area larger than the shaft 423; in the modified Ferber device, the modified Ferber pressure nodule 350 with Willow magnet 6 would thus also have a combined area larger than the threaded shaft, and would thus be able to function as claimed to operationally increase a clamping area upon the user to lessen loading) (Voss, Figs. 9a-9b; Ferber, Figs. 3A-3B; Willow, Fig. 4).
Regarding claim 7, the modified Ferber teaches wherein said second shoe is constructed of a second elastomeric expanded element supporting said second magnet (Willow tip 3 can be made of rubber and supports magnet 6) (Willow; Fig. 4; col. 3 lines 14-24) that is a second permanent magnet (Willow magnet 6 does not mention requiring a power source to be a magnet, and so would be permanent; also, Flaherty magnet is permanent) (Willow, Fig. 4, col. 3 lines 8-24; Flaherty, abstract), wherein both said second elastomeric element and said second permanent magnet have a larger area perpendicular to said second extension axis than said second elongated threaded portion area perpendicular to said second extension axis for operationally increasing a clamping area upon the article to lessen a unit loading from said second shoe upon the article (Voss pressure pad 450 has an area larger than the shaft 423; in the modified Ferber device, the modified Ferber pressure nodule 350 with Willow magnet 6 would thus also have a combined area larger than the threaded shaft, and would thus be able to function as claimed to operationally increase a clamping area upon the user to lessen loading) (Voss, Figs. 9a-9b; Ferber, Figs. 3A-3B; Willow, Fig. 4).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ferber in view of Meisch, Liu, Voss, Willow, and Flaherty as applied to claims 6-7 above, and further in view of Gibson (US 290,638).
Regarding claim 8, the modified Ferber teaches the invention as previously claimed, but does not teach wherein said first elongated threaded portion further includes a first primary open channel that is lengthwise disposed parallel to said first extension axis and an oppositely disposed in relation to said first extension axis, a first secondary open channel that is lengthwise disposed parallel to said first extension axis, further a first resilient protrusion element that is disposed on said first distal end portion, wherein said first resilient protrusion element is sized and configured to be received in either of said first primary or first secondary open channels and to deflect out of either said first primary or first secondary open channels having a slidable contact with said first elongated threaded portion outside of said first primary or first secondary open channels via rotation of said first elongated threaded portion about said first extension axis, this is to operationally cause a rotational detent of said first elongated threaded portion about said first extension axis at every half turn to enable Page 34 of 36PRIVILEGED AND CONFIDENTIAL ATTORNEY CLIENT INFORMATION easier rotational positional setting of said first north pole portion and said first south pole portion of said first magnet.
However, Gibson teaches a nut-lock mechanism to secure a bolt (Gibson, lines 10-16) including wherein said first elongated threaded portion further includes a first primary open channel that is lengthwise disposed parallel to said first extension axis and an oppositely disposed in relation to said first extension axis (bolt A has longitudinal grooves lengthwise on its periphery, these grooves being parallel to the axis down the center of the bolt) (Gibson; Figs. 1-2; lines 24-28), a first secondary open channel that is lengthwise disposed parallel to said first extension axis (bolt A has longitudinal grooves lengthwise on its periphery, these grooves being parallel to the axis down the center of the bolt, and so has at least two grooves on opposite sides of the bolt A) (Gibson; Figs. 1-2; lines 24-28), further a first resilient protrusion element that is disposed on said first distal end portion (pawl C with spring in the nut B) (Gibson; Figs. 1-2; lines 28-52), wherein said first resilient protrusion element is sized and configured to be received in either of said first primary or first secondary open channels (pawl C engages with one of the grooves in bolt A) (Gibson; Figs. 1-2; lines 28-52) and to deflect out of either said first primary or first secondary open channels (pawl C disengages with one of the grooves in bolt A when the spring is pressed down) (Gibson; Figs. 1-2; lines 28-52) having a slidable contact with said first elongated threaded portion outside of said first primary or first secondary open channels via rotation of said first elongated threaded portion about said first extension axis (pawl C would be able to slide along the bolt A during rotation about its axis when the spring is not pressed down and when the pawl in not in a groove of the bolt) (Gibson; Figs. 1-2; lines 28-52), this is to operationally cause a rotational detent of said first elongated threaded portion about said first extension axis at every half turn (there are four grooves total in the bolt A, and so every quarter rotation would have a detent; thus after two quarter rotations, in other words a half-rotation, there would be a detent as there are grooves in opposite sides of the bolt A) (Gibson; Figs. 1-2; lines 28-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Ferber device to include at least two open channels as claimed for each of the modified Ferber pressure nodules with Voss threaded shafts, as well as a resilient protrusion element as claimed in the Ferber arms 320 through which the Voss threaded shafts would extend, as taught by Gibson, for the purpose of ensuring the modified Ferber pressure nodules can be locked or secured into position (Gibson; lines 5-16), thereby ensuring the Voss threaded shaft does not move out of position during use. 
With this modification, the modified Ferber device would thus teach to operationally cause a rotational detent of said first elongated threaded portion about said first extension axis at every half turn to enable Page 34 of 36PRIVILEGED AND CONFIDENTIAL ATTORNEY CLIENT INFORMATION easier rotational positional setting of said first north pole portion and said first south pole portion of said first magnet (as the modified Ferber device would have a detent after a half rotation as taught above by Gibson, the modified device would also be able to perform the functional limitation of enabling easier rotational positional setting of the  north and south pole portions of the Willow/Flaherty magnet as claimed).
Regarding claim 9, the modified Ferber teaches wherein said second elongated threaded portion further includes a second primary open channel that is lengthwise disposed parallel to said second extension axis and an oppositely disposed in relation to said second extension axis (both the modified Ferber pressure nodules 350 with Voss threaded shafts were modified by Gibson; Gibson bolt A has longitudinal grooves lengthwise on its periphery, these grooves being parallel to the axis down the center of the bolt) (Ferber, Figs. 3A-3B; Voss, Figs. 9a-9b, col. 7 lines 48-67, col. 8 lines 1-13; Gibson, Figs. 1-2, lines 24-28), a second secondary open channel that is lengthwise disposed parallel to said second extension axis (bolt A has longitudinal grooves lengthwise on its periphery, these grooves being parallel to the axis down the center of the bolt, and so has at least two grooves on opposite sides of the bolt A) (Gibson; Figs. 1-2; lines 24-28), further a second resilient protrusion element that is disposed on said second distal end portion (a Gibson pawl C with spring in the nut B would be on the distal end of the bottom Ferber arm 320 where the nodule 350 is) (Ferber, Figs. 3A-3B; Gibson, Figs. 1-2, lines 28-52), wherein said second resilient protrusion element is sized and configured to be received in either of said second primary or second secondary open channels  (pawl C engages with one of the grooves in bolt A) (Gibson; Figs. 1-2; lines 28-52) and to deflect out of either said second primary or second secondary open channels (pawl C disengages with one of the grooves in bolt A when the spring is pressed down) (Gibson; Figs. 1-2; lines 28-52) having a slidable contact with said second elongated threaded portion outside of said second primary or second secondary open channels via rotation of said second elongated threaded portion about said second extension axis (pawl C would be able to slide along the bolt A during rotation about its axis when the spring is not pressed down and when the pawl in not in a groove of the bolt) (Gibson; Figs. 1-2; lines 28-52), this is to operationally cause a rotational detent of said second elongated threaded portion about said second extension axis at every half turn to enable easier rotational positional setting of said second north pole portion and said second south pole portion of said second magnet (there are four grooves total in the Gibson bolt A, and so every quarter rotation would have a detent; thus after two quarter rotations, in other words a half-rotation, there would be a detent as there are grooves in opposite sides of the bolt A; as the modified Ferber device would have a detent after a half rotation as taught above by Gibson, the modified device would also be able to perform the functional limitation of enabling easier rotational positional setting of the  north and south pole portions of the Willow/Flaherty magnet as claimed) (Gibson; Figs. 1-2; lines 28-52).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 246,127 by Hampshier is considered to be relevant as it discloses a nut lock mechanism wherein the bolt has two longitudinal grooves and a pin in the nut engages the grooves every half-turn.
US 2002/0151930 A1 by Mills is considered to be relevant as it discloses an acupressure device where both the pressure nodes are threaded onto the arms. 
US 5,792,176 by Chang is considered to be relevant as it discloses and acupressure node with a magnet inside. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                        

/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785